     Case 3:20-cv-01262-JM-AGS Document 34 Filed 07/30/21 PageID.378 Page 1 of 2




 1
     Sophia Rios (SBN 305801)
     BERGER MONTAGUE PC
 2   401 B Street, Suite 2000
 3   San Diego, CA 92101
     Tel: (619) 489-0300
 4   Fax: (215) 875-4604
 5   srios@bm.net

 6 E. Michelle Drake* (MN Bar No. 0387366)

 7 John G. Albanese* (MN Bar No. 0395882)
     BERGER MONTAGUE PC
 8 1229 Tyler Street NE, Suite 205

 9 Minneapolis, MN 55413
     Tel: (612) 594-5999
10 Fax: (612) 584-4470

11 emdrake@bm.net
     jalbanese@bm.net
12 *pro hac vice

13 Attorneys for Plaintiff

14
                           UNITED STATES DISTRICT COURT
15
                       SOUTHERN DISTRICT OF CALIFORNIA
16

17                                                Case No. 3:20-cv-1262-JM-AGS
     Marco A. Fernandez, individually and
18
     as a representative of the class,
19
                                                  NOTICE OF NO INTENT TO
                             Plaintiff,
20                                                AMEND
21   v.
22                                                Judge: Hon. Jeffrey T. Miller
     CoreLogic Credco, LLC,
23
                             Defendant.
24

25
           Pursuant to the Scheduling Order entered July 9, 2021 in the above-captioned
26
     matter (ECF No. 32), Plaintiff files this Notice to inform the Court that he does not
27
     intend to file a Second Amended Complaint. The First Amended Complaint (ECF
28

                                              1                     Notice of No Intent to Amend
                                                                     No. 3:20-cv-01262-JM-AGS
     Case 3:20-cv-01262-JM-AGS Document 34 Filed 07/30/21 PageID.379 Page 2 of 2




 1 No. 14) will remain the operative pleading.

 2 Dated: July 30, 2021                  Respectfully submitted,
 3
                                         /s/John G. Albanese
 4                                       BERGER MONTAGUE PC
 5                                       E. Michelle Drake (MN Bar No. 0387366)
                                         John G. Albanese* (MN Bar No. 0395882)
 6
                                         1229 Tyler Street NE, Suite 205
 7                                       Minneapolis, MN 55413
                                         Tel: (612) 594-5999
 8
                                         Fax: (612) 584-4470
 9                                       emdrake@bm.net
                                         jalbanese@bm.net
10
                                         *pro hac vice
11
                                         Sophia M. Rios (SBN 305801)
12
                                         BERGER MONTAGUE PC
13                                       401 B Street, Suite 2000
                                         San Diego, CA 92101
14
                                         Tel: (619) 489-0300
15                                       Fax: (215) 875-4604
                                         srios@bm.net
16

17                                       Attorneys for Plaintiff
18
19

20

21

22

23

24

25

26
27

28

                                            2                      Notice of No Intent to Amend
                                                                    No. 3:20-cv-01262-JM-AGS
